      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 1 of 17



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL GONZALES,                              )   Case No.: 1:19-cv-00459-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   FINDINGS AND RECOMMENDATIONS
13          v.                                          REGARDING DEFENDANTS’ MOTION FOR
                                                    )   SUMMARY JUDGMENT
14                                                  )
     GONZALES, et.al.,
                                                    )   [ECF No. 40]
15                  Defendants.                     )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Michael Gonzales is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Defendants’ exhaustion-related motion for summary judgment,
21   filed on June 3, 2020.
22                                                      I.
23                                      RELEVANT BACKGROUND
24          This action is proceeding on Plaintiff’s complaint, filed on April 9, 2019, (ECF No. 1), against
25   Defendants Godinez, Harry, Villegas, Serato (or Serrato), Gonzalez, Shoemaker, Perez, Willis, Arron,
26   Torres, and Harmon for providing Plaintiff with food tainted with involuntary antipsychotic
27   medication without a Keyhea order in violation of the Due Process Clause of the Fourteenth
28   Amendment.
                                                        -1
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 2 of 17



1           On March 2, 2020, Defendants filed an answer to the complaint. (ECF Nos. 25, 26.)

2           On March 3, 2020, the Court issued the discovery and scheduling order. (ECF No. 29.)

3           As previously stated, on June 3, 2020, Defendants filed the instant exhaustion-related motion

4    for summary judgment. Plaintiff did not file an opposition and the time to do so has expired. Local

5    Rule 230(l). On July 22, 2020, Defendants filed a declaration in lieu of a reply. (ECF No. 47.) On

6    August 6, 2020, Plaintiff filed an untimely opposition. (ECF No. 48.) Defendants filed a reply on

7    August 11, 2020. (ECF No. 49.)

8                                                        II.

9                                             LEGAL STANDARD

10          A.      Statutory Exhaustion Requirement

11          Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that “[n]o

12   action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any other

13   Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

14   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is

15   mandatory unless unavailable. Exhaustion is required regardless of the relief sought by the prisoner

16   and regardless of the relief offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001), and

17   the exhaustion requirement applies to all prisoner suits relating to prison life, Porter v. Nussle, 534

18   U.S. 516, 532 (2002).

19          Section 1997e(a) also requires “proper exhaustion of administrative remedies, which ‘means

20   using all steps that the agency holds out, and doing so properly (so that the agency addresses the issues

21   on the merits).’” Woodford v. Ngo, 548 U.S. 81, 90 (2006) (citation omitted). “Proper exhaustion

22   demands compliance with an agency’s deadlines and other critical procedural rules because no

23   adjudicative system can function effective without imposing some orderly structure on the course of

24   its proceedings.” Id. at 90-91. “[I]t is the prison’s requirements, and not the PLRA, that define the

25   boundaries of proper exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007). “The obligation to

26   exhaust ‘available’ remedies persists as long as some remedy remains ‘available.’ Once that is no

27   longer the case, then there are no ‘remedies … available,’ and the prisoner need not further pursue the

28

                                                          -2
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 3 of 17



1    grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (emphasis in original) (citing Booth

2    v. Churner, 532 U.S. 731, 739 (2001)).

3           The failure to exhaust is an affirmative defense, and the defendant or defendants bear the

4    burden of raising and proving the absence of exhaustion. Id. at 216; Albino, 747 F.3d at 1166. “In the

5    rare event that a failure to exhaust is clear on the face of the complaint, a defendant may move for

6    dismissal under Rule 12(b)(6).” Albino, 747 F.3d at 1166. Otherwise, the defendant or defendants

7    must produce evidence proving the failure to exhaust, and they are entitled to summary judgment

8    under Rule 56 only if the undisputed evidence, viewed in the light most favorable to the plaintiff,

9    shows the plaintiff failed to exhaust. Id.

10          B.      Summary Judgment Standard

11          Any party may move for summary judgment, and the Court shall grant summary judgment if

12   the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

13   judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Albino, 747 F.3d at

14   c1166; Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,

15   whether it be that a fact is disputed or undisputed, must be supported by (1) citing to particular parts of

16   materials in the record, including but not limited to depositions, documents, declarations, or discovery;

17   or (2) showing that the materials cited do not establish the presence or absence of a genuine dispute or

18   that the opposing party cannot produce admissible evidence to support the fact. Fed. R. Civ. P.

19   56(c)(1) (quotation marks omitted). The Court may consider other materials in the record not cited to

20   by the parties, although it is not required to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. S.F. Unified

21   Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d

22   1011, 1017 (9th Cir. 2010). “The evidence must be viewed in the light most favorable to the

23   nonmoving party.” Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2014).

24          Initially, “the defendant’s burden is to prove that there was an available administrative remedy,

25   and that the prisoner did not exhaust that available remedy.” Albino, 747 F.3d at 1172. If the

26   defendant meets that burden, the burden of production then shifts to the plaintiff to “come forward

27   with evidence showing that there is something in his particular case that made the existing and

28   generally available administrative remedies effectively unavailable to him.” Id. However, the

                                                         -3
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 4 of 17



1    ultimate burden of proof on the issue of administrative exhaustion remains with the defendant. Id. “If

2    undisputed evidence viewed in the light most favorable to the prisoner shows a failure to exhaust, a

3    defendant is entitled to summary judgment under Rule 56.” Id. at 1166. However, “[i]f material facts

4    are disputed, summary judgment should be denied, and the district judge rather than a jury should

5    determine the facts.” Id.

6                                                       III.

7                                                 DISCUSSION

8           A.      Summary of CDCR’s Administrative Appeal Process

9           A prisoner in the custody of the California Department of Corrections and Rehabilitation

10   (“CDCR”) satisfies the administrative exhaustion requirement for a non-medical appeal or grievance

11   by following the procedures set forth in California Code of Regulations, title 15, §§ 3084-3084.9.

12          California Code of Regulations, title 15, § 3084.1(a) provides that “[a]ny inmate … under

13   [CDCR’s] jurisdiction may appeal any policy, decision, action, condition, or omission by the

14   department or its staff that the inmate … can demonstrate as having a material adverse effect upon his

15   or her health, safety, or welfare.” An inmate is required to use a CDCR Form 602 to “describe the

16   specific issue under appeal and the relief requested.” Cal. Code Regs. tit. 15, § 3084.2(a). An inmate

17   is limited to one issue, or related set of issues, per each CDCR Form 602 and the inmate “shall state all

18   facts known and available to [them] regarding the issue being appealed at the time of submitting” the

19   CDCR Form 602. Cal. Code Regs. tit. 15, § 3084.2(a)(1) & (a)(4). Further, the inmate “shall list all

20   staff member(s) involved and … describe their involvement in the issue.” Cal. Code Regs. tit. 15, §

21   3084.2(a)(3). If known, the inmate must include the staff member’s last name, first initial, title or

22   position, and the dates of the staff member’s involvement in the issue being appealed. Id. If the

23   inmate does not know the staff member’s identifying information, the inmate is required to “provide

24   any other available information that would assist the appeals coordinator in making a reasonable

25   attempt to identify the staff member(s) in question.” Id.

26          Unless the inmate grievance falls within one of the exceptions stated in California Code of

27   Regulations, title 15, §§ 3084.7(b)(1)-(2) and 3084.9, all inmate grievances are subject to a three-step

28   administrative review process: (1) the first level of review; (2) the second level appeal to the Warden

                                                         -4
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 5 of 17



1    of the prison or their designee; and (3) the third level appeal to the Secretary of CDCR, which is

2    conducted by the Secretary’s designated representative under the supervision of the third level

3    Appeals Chief. Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.7(a)-(d). Unless the inmate grievance

4    deals with allegations of sexual violence or staff sexual misconduct, an inmate must submit the CDCR

5    Form 602 and all supporting documentation to each the three levels of review within 30 calendar days

6    of the occurrence of the event or decision being appealed, of the inmate first discovering the action or

7    decision being appealed, or of the inmate receiving an unsatisfactory departmental response to a

8    submitted administrative appeal. Cal. Code Regs. tit. 15, §§ 3084.2(b)-(e), 3084.3, 3084.6(a)(2),

9    3084.8(b). When an inmate submits an administrative appeal at any of the three levels of review, the

10   reviewer is required to reject the appeal, cancel the appeal, or issue a decision on the merits of the

11   appeal within the applicable time limits. Cal. Code Regs. tit. 15, §§ 3084.6(a)-(c), 3084.8(c)-(e). If an

12   inmate’s administrative appeal is rejected, the inmate is to be provided clear instructions about how to

13   cure the appeal’s defects. Cal. Code Regs. tit. 15, §§ 3084.5(b)(3), 3084.6(a)(1). If an inmate’s

14   administrative appeal is cancelled, the inmate can separately appeal the cancellation decision. Cal.

15   Code Regs. tit. 15, § 3084.6(a)(3) & (e).

16          B.      Summary of Relevant Factual Allegations of Plaintiff’s Complaint

17          Plaintiff alleges that, since about May 2018, “Officers D. Godinez, Cena, Gonzales, T. Harry et

18   al.” have been illegally medicating his meals with antipsychotic medication to cause Plaintiff pain and

19   suffering. (Id. at 3.) Plaintiff states that correctional staff get the antipsychotic medication from

20   nurses and prisoners to place in Plaintiff’s meals. After meals, Plaintiff develops symptoms such as

21   burning of the lining of his throat, tongue irritation, extreme nausea, headache, blurry vision,

22   involuntary muscle spasms, grimacing, loss of memory, dry mouth, chest pain, excessive sleep, acidic

23   saliva, irregular heartbeat, extreme agitation, and anger. These symptoms have caused Plaintiff to be

24   moved from D Facility to C Facility when a Correctional Lieutenant transferred Plaintiff in order to

25   prevent disputes.

26          Plaintiff states that it would fill too many pages to list all of the dates that officers have

27   medicated his food. However, the following is a list of certain dates when officers in the Kern Valley

28   State Prison C-1 Facility intentionally served Plaintiff with a tray of food tainted with antipsychotic

                                                          -5
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 6 of 17



1    drugs and told Plaintiff they were doing so in order to aggravate the “retaliatory” situation: (1) F.

2    Serrato medicated Plaintiff’s meals on 2-12-19, 2-13-19, 2-15-19, 2-20-19, 4-3-19, and 4-4-19; (2)

3    Gonzalez medicated Plaintiff’s meals on 9-3-18, 10-22-18, 10-23-18, 10-29-18, 1-20-19, 2-17-19, and

4    4-4-19; (3) Godinez medicated Plaintiff’s meals on 7-28-18, 1-17-19, and 1-18-19; (4) T. Harry

5    medicated Plaintiff’s meals on 6-22-18, 7-27-18, 9-21-18, 10-27-18, 11-2-18, 11-17-18, 11-18-18, 12-

6    20-18, and 12-26-18; (5) Shoemaker medicated Plaintiff’s meals on 1-21-19, 2-24-19, and 4-2-19; (6)

7    Perez medicated Plaintiff’s meals on 2-22-19, 2-24-19, 3-2-19, 3-23-19, and 3-24-19; (7) Willis

8    medicated Plaintiff’s meals on 2-19-19, 3-4-19, 3-17-19, 3-18-19, and 3-31-19; (8) Arron medicated

9    Plaintiff’s meals on 3-4-19, 3-29-19, and 3-31-19; (9) Torres medicated Plaintiff’s meals on 3-5-19, 3-

10   10-19, 3-24-19, and 3-30-19; (10) Harmon medicated Plaintiff’s meals on 2-13-19, 3-8-19, 3-20-19,

11   and 3-25-19; and (11) Villegas medicated Plaintiff’s meals on 12-24-18, 12-31-18, 1-5-19, 1-8-19, 1-

12   11-19, 1-14-19, and 1-15-19. (Id. at 11.) Plaintiff states that these officers continued to medicate him

13   to the present day with Thorazine medication.

14           “Officers Harry, Gonzales, and Villegas and others all know anti[p]sychotics leave you in a[n]

15   extr[e]mely agitated state[,] leaving you in a state of rage due to their intimidations that are basically a

16   scheme knowing anti[p]sychotics alter the thought process leaving you agitated and angry and

17   subseptable (sic) to the set up from their schemes of time intended to len[g]then your prison term or

18   isolate you in the security housing units.” (Id. at 10-11.) Plaintiff also states that “The Defendants:

19   Gonzales, Villegas, and Harry” intentionally use the drugs to attempt to get an inmate, such as

20   Plaintiff, to catch District Attorney referrals. (Id. at 10.) Plaintiff additionally asserts that the

21   Defendants’ acts single out Plaintiff for group torture as other prisoners aid, abet, and cooperate in

22   torturing Plaintiff. Plaintiff alleges that the food medicating causes harmful situations for Plaintiff

23   because the inmates that aid, abet, and cooperate with Defendants become enemies. Plaintiff pleads

24   that the correctional officers in the C-1 unit are aware of this and encourage the situation for violence

25   between inmates.

26           Plaintiff asserts that the antipsychotic medications pose a threat to his safety because he suffers

27   from tardive dyskinesia and akinesia. Therefore, exposure to antipsychotic medication can cause him

28   to suffer side effects, which could include a heart attack or permanent paralysis. Plaintiff states that he

                                                           -6
         Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 7 of 17



1    has told the Defendants that he was taken off of forced antipsychotic medications in 1997 because he

2    had developed tardive dyskinesia and akinesia, but they continue to medicate his meals through the

3    date the complaint was filed.

4            Plaintiff alleges that officers are “ignoring due process in institution policy and procedures,

5    including injunction hearings for force medication[.]” (Id. at 4.) Finally, Plaintiff states that officers

6    are denying due process “in investigation on the food medicating by not giving blood tests to prove the

7    drugs in my system by food medicating, specifically denying investigatory due process in DOM 202

8    and DOM 31140.1 through 31140.9 in investigating citizens complaints.” (Id.)

9            Plaintiff alleges that, due to the actions or inactions of the Defendants, he is suffering from

10   threat of death due to the tardive dyskinesia, akinesia, and various physical and mental side effects.

11   Plaintiff seeks monetary damages, injunctive relief, “a free due process blood test,” and an immediate

12   hearing on blood testing by “CDC.” (Id. at 6.)

13           C.       Undisputed Material Facts (UMF)1

14           1.       Plaintiff Michael Gonzales (CDCR No. D-81011) is an inmate in the custody of the

15   California Department of Corrections and Rehabilitation (“CDCR”). (Compl. at 1; ECF No. 1 at 1;

16   Declaration of C. Gonzales [Gonzales Decl.] ¶ 3; Declaration of H. Moseley [Moseley Decl.] ¶ 7.)

17           2.       Plaintiff filed this action on April 9, 2019, regarding alleged incidents at Kern Valley State

18   Prison (KVSP).

19           3.       The administrative appeals process at KVSP remained available to Plaintiff and

20
21
     1
       Plaintiff neither admitted or denied the facts set forth by defendant as undisputed nor filed a separate statement of
22   disputed facts. Local Rule 56-260(b). Therefore, the Court was left to compile the summary of undisputed facts from
     Defendants’ statement of undisputed facts and Plaintiff’s verified complaint. A verified complaint in a pro se civil rights
23   action may constitute an opposing affidavit for purposes of the summary judgment rule, where the complaint is based on an
     inmate’s personal knowledge of admissible evidence, and not merely on the inmate’s belief. McElyea v. Babbitt, 833 F.2d
24   196, 197-98 (9th Cir. 1987) (per curium); Lew v. Kona Hospital, 754 F.2d 1420, 1423 (9th Cir. 1985); F.R.C.P. 56(e).
     Because Plaintiff neither submitted his own statement of disputed facts nor addressed Defendants’ statement of undisputed
25   facts, the Court accepts Defendants’ version of the undisputed facts where Plaintiff’s verified complaint is not
     contradictory. The Court notes for the record that plaintiff was provided with the requirements for opposing a motion for
26   summary judgment by Defendants in a notice filed on June 3, 2020. (ECF No. 40.) Therefore, the requirements of
     Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988) have been satisfied. In addition, the Court has omitted the facts
27   which constitute legal statements of the law and/or prison regulations.

28

                                                                 -7
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 8 of 17



1    Plaintiff knew about and used the administrative grievance process between May 2018 and April

2    2019. (Compl. at 3-5, 8; Gonzales Decl. ¶ 11 & Ex. A; Moseley Decl. ¶ 7 & Ex. A, ¶ 9 & Ex. B, ¶ 10

3    & Ex. C, ¶ 11 & Ex. D.)

4           4.      Between May 2018 and April 2019, Plaintiff submitted three non-medical appeals to

5    KVSP’s appeals office that were accepted for review. (Gonzales Decl. ¶ 11 & Ex. A, ¶¶ 16-16 & Ex.

6    B, ¶ 20 & Ex. D, ¶ 23 & Ex. G, ¶ 25 & Ex. H.)

7           5.      Between May 2018 and April 2019, Plaintiff also submitted multiple appeals that were

8    screened out, rejected or cancelled for Plaintiff’s failure to properly submit them. Each time an appeal

9    was rejected, Plaintiff was instructed how to correct the issue. (Gonzales Decl. ¶ 11 & Ex. A, ¶ 19 &

10   Ex. C, ¶ 21 & Ex. E, ¶ 22 & Ex. F, ¶ 6 & Ex. I.)

11          6.      Plaintiff alleges that the appeal which exhausts his claims in this matter is KVSP-O-15-

12   01384. (Compl. at 3-5, 8.)

13          7.      There is no record of an appeal by Plaintiff numbered KVSP-O-15-01384. (Gonzales

14   Decl. ¶ 11 & Ex. A, ¶ 15.)

15          8.      There is an Appeal Log No. KVSP-O-18-01384 which addresses some of the

16   allegations in Plaintiff’s complaint. (Gonzales Decl. ¶¶ 16-18 & Ex. B.)

17          9.      Appeal Log No. KVSP-O-18-01384, dated May 28, 2018, bypassed the first level of

18   review and was accepted at the second level of review on May 21, 2018. In the appeal, Plaintiff

19   alleges that officers J. Gonzales, Guerra, and Villegas, along with unnamed other second and third

20   watch officers in his housing unit, have been drugging his food for the past few weeks. (Gonzales

21   Decl. ¶ 15 & Ex. B.)

22          10.     On June 4, 2018, Appeals Coordinator C. Gonzales informed Plaintiff that Appeal Log.

23   No. KVSP-O-18-01384 was accepted as a staff complaint. Any other non-staff complaint issues

24   would not be addressed in the appeal and Plaintiff would need to file a separate appeal on those issues.

25   (Gonzales Decl. ¶ 15 & Ex. B.)

26          11.     Correctional lieutenant R. Gallardo interviewed Plaintiff regarding his allegations on

27   June 12, 2018. During the interview, Plaintiff was unable to provide any specific information about

28   how the officers were drugging his food, just saying he has “a feeling about it.” Plaintiff provided that

                                                        -8
      Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 9 of 17



1    he never observed any officers tampering with his food, but stated “everyone” is involved. When

2    asked to elaborate on “everyone,” Plaintiff stated, “I don’t want to get everyone involved. I just don’t

3    know.” Plaintiff stated that he continues to eat the state food daily and has not been getting sick.

4    Plaintiff was unable to provide any corroborating information. (Gonzales Decl. ¶ 17 & Ex. B.)

5           12.     Lieutenant Gallardo also interviewed officers J. Gonzales, I. Villegas, C. Wincewicz,

6    and T. Harry regarding Plaintiff’s allegations. (Gonzales Decl. ¶ 17 & Ex. B.)

7           13.     Lieutenant Gallardo determined that Plaintiff’s allegations lacked any evidence and

8    were unsubstantiated. Accordingly, Appeal Log No. KVSP-O-18-01384 was partially granted, in that

9    an appeal inquiry was conducted, at the second level of formal review. The appeal was denied insofar

10   as staff did not violate policy. Plaintiff was further informed that this appeal could not exhaust

11   administrative remedies on any other issues or against any other staff members not identified in the

12   appeal. Plaintiff was informed that if he was unable to name any involved staff members, he could

13   request assistance establishing their identity. (Gonzales Decl. ¶ 18 & Ex. B.)

14          14.     Plaintiff then submitted Appeal Log No. KVSP-O-18-01384 to the third level of

15   review, stating that he was still being medicated. The appeal was received on July 23, 2018, and

16   subsequently denied on November 2, 2018. OOA specifically informed Plaintiff that he added new

17   issues and requests to the appeal and the newly added items will not be addressed. (Moseley Decl. ¶ 9

18   & Ex. B.)

19          15.     The KVSP appeals office received and subsequently cancelled Appeal Log No. KVSP-

20   O-18-00892 on April 13, 2018. In the appeal, Plaintiff alleged that officers Maraquin, Martinez, and

21   other 2nd and 3rd watch staff have been medicating his food because they know he is starting Hep C

22   medications and the combination can be fatal. (Gonzales Decl. ¶ 19 & Ex. C.)

23          16.     The KVSP appeals office cancelled Appeal Log No. KVSP-O-18-00892 because it

24   duplicated another appeal, which was pending a decision, under California Code of Regulations, Title

25   15, (CCR) Section 30884.6(c)(2). Plaintiff was warned not to submit duplicate appeals or more than

26   one non-emergency appeal in a fourteen-day time period. (Gonzales Decl. ¶ 19 & Ex. C.)

27          17.     Plaintiff did not exhaust Appeal Log No. KVSP-O-18-00892 nor did Plaintiff appeal

28   the cancellation. (Gonzales Decl. ¶ 19 & Ex. C.)

                                                         -9
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 10 of 17



1              18.    Appeal Log No. KVSP-O-18-03123 was received and subsequently rejected by the

2    appeals coordinator on October 16, 2018. In the appeal, Plaintiff alleged officers used unnecessary

3    force and acted unprofessionally. This appeal is not relevant to the allegations in Plaintiff’s complaint.

4    Plaintiff then appealed to the third level of formal review where his appeal was accepted for review

5    and subsequently denied on August 28, 2018. (Gonzales Decl. ¶ 15 & Ex. H; Moseley Decl. ¶ 10 &

6    Ex. C.)

7              19.      Appeal Log No. KVSP-O-18-03123 was received and subsequently rejected by the

8    appeals coordinator on October 16, 2018. In the appeal, Plaintiff alleged that officers Harry, Guerra,

9    and other control booth officers had been flushing his toilet from the control booth for the last two

10   weeks in retaliation for Plaintiff exercising his civil rights. In the rejection letter, the appeals

11   coordinator informed Plaintiff that the appeal was not submitted on departmentally approved forms.

12   CCR 2083.6(b)(14). Plaintiff was instructed which forms to use and also informed to provide specific

13   details regarding the retaliation, such as dates. Plaintiff took no further action regarding this appeal

14   and did not exhaust it. (Gonzales Decl. ¶ 26 & Ex. I.)

15             20.    Appeal Log No. KVSP-O-19-00293 was received on January 24, 2019, where it

16   bypassed the first level of formal review. In the appeal, Plaintiff alleged that Defendant Godinez

17   requested inmates assault Plaintiff on Facility C, attempted to get other inmates to fight Plaintiff, and

18   allowed inmates to poison his food. (Gonzales Decl. ¶ 20 & Ex. D.)

19             21.   Lieutenant Moore interviewed Plaintiff on January 29, 2019, regarding the allegations in

20   Appeal Log No. KVSP-O-19-00293. Lieutenant Moore also interviewed Defendant Godinez,

21   Defendant Harry, officer Wincewicz, inmate Smallwood K24663, and inmate Higuera V45586.

22   (Gonzales Decl. ¶ 20 & Ex. D.)

23             22.    Appeal Log No. KVSP-O-19-00293 was partially granted at the second level of formal

24   review on February 8, 2019, in that an appeal inquiry was conducted. Staff did not violate policy.

25   (Gonzales Decl. ¶ 20 & Ex. D.)

26             23.    Plaintiff sent Appeal Log No. KVSP-O-19-00293 to the third level of formal review

27   where his appeal was received on April 11, 2019, and cancelled due to Plaintiff’s failure to timely

28   submit the appeal to the third level of formal review. OOA informed Plaintiff in the cancellation letter

                                                          -10
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 11 of 17



1    dated May 24, 2019, that he could not resubmit the appeal, but, if he disagreed with the cancellation,

2    he could file a separate appeal regarding the cancellation. Plaintiff took no further action, despite

3    further remedies remaining available to him. Accordingly, Plaintiff failed to exhaust this appeal.

4    (Moseley Decl. ¶ 11 & Ex. D.)

5              24.   Appeal Log No. KVSP-O-19-01284 was received on April 3, 2019. In the appeal,

6    Plaintiff vaguely alleged that officers Gonzalez, Serrato, and Harmon were medicating his food. Once

7    moved to another block, officer Parker also began medicating his food. The appeals coordinator

8    rejected the appeal on April 4, 2019, under California Code of Regulations, Title 15, section

9    2084.6(b)(6), providing that Plaintiff’s allegations lack factual evidence and specific detail. The

10   appeals coordinator asked Plaintiff to provide specific dates, times, locations, and identify the parties

11   involved. Plaintiff took no further action regarding this appeal. Accordingly, Plaintiff failed to

12   exhaust the appeal. (Gonzales Decl. ¶ 21 & Ex. E.)

13             25.   Appeal Log No. KVSP-O-19-01421 was received on April 10, 2019. In the appeal,

14   Plaintiff alleged officers Gonzales, Torres, Willis, Arron, Serrato, and Harmon allowed the porters to

15   serve him medicated meals between February 1, 2019 and April 7, 2019, causing fights between

16   Plaintiff, the porters, and prison gangs. (Gonzales Decl. ¶ 22 & Ex. F.)

17             26.   Appeal Log No. KVSP-O-19-01421 was rejected on April 10, 2019, under CCR

18   3084.6(b)(3), in that Plaintiff exceeded the number of available appeals filed in a 14-day period under

19   CCR 3084.1. The appeals coordinator informed Plaintiff that staff was contacted regarding his

20   concerns and if he has future safety concerns, he is to contact custody staff immediately. (Gonzales

21   Decl. ¶ 22 & Ex. F.)

22             27.   Plaintiff took no further action regarding Appeal Log No. KVSP-O-19-01421 once the

23   14-day period under CCR 3084.1 expired. (Gonzales Decl. ¶ 22 & Ex. F.)

24             28.   Plaintiff did not exhaust Appeal Log No. KVSP-O-19-01421. (Gonzales Decl. ¶ 22 &

25   Ex. F.)

26             29.   Plaintiff submitted Appeal Log No. KVSP-O-19-01643, where it was rejected on April

27   26, 2019, because Plaintiff’s allegations were too general. The appeal vaguely concerns staff

28   medicating his food. Plaintiff was instructed how to correct the issue. Instead of complying with the

                                                        -11
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 12 of 17



1    appeals coordinator’s instructions, Plaintiff submitted a new appeal. The appeals coordinator rejected

2    the new appeal on May 2, 2019, again informing Plaintiff how to properly submit the appeal. Plaintiff

3    resubmitted the appeal, but it was again rejected because Plaintiff attached additional handwritten

4    pages in error. Plaintiff was instructed how to cure the problem, and resubmitted the appeal on May

5    21, 2019. (Gonzales Decl. ¶ 23 & Ex. G.)

6             30.      Plaintiff submitted Appeal Log No. KVSP-O-19-01643 after he filed the present

7    lawsuit. (Gonzales Decl. ¶ 22 & Ex. F.)

8             31.      Plaintiff submitted other unrelated appeals to the appeals office during the relevant time

9    period. (Gonzales Decl. ¶¶ 25-26 & Exs. H-I.)

10            32.      Plaintiff did not file any other appeals between May 2018 and April 2019 related to any

11   of the allegations in his complaint. (Gonzales Decl. ¶ 24.)

12            D.       Analysis of Defendants’ Motion

13            Defendants argue that the undisputed facts demonstrate that Plaintiff’s claims were not

14   properly exhausted prior to filing suit, as required by the PLRA.

15            1.       Appeal Log No. KVSP-O-18-01384

16            In his verified complaint and subsequent filings, Plaintiff submits that Appeal Log No. KVSP-

17   O-18-01384 is the appeal that exhausted his claims in the instant action. (Compl. at 8, ECF No. 1;

18   ECF Nos. 42, 43.)2

19            As an initial matter, although the Court found that Plaintiff stated a cognizable claim on

20   Defendant Gonzalez and Defendant Gonzales, the Court finds this to be in error. Upon further review

21   of the operative complaint, the Court finds that Plaintiff has sued only one Defendant by the last name

22   of Gonzalez(s). Indeed, in the caption of the complaint, Plaintiff identifies only one Defendant

23   Gonzales and throughout the complaint Plaintiff makes reference to Defendant Gonzales and only

24   once references Defendant Gonzalez. (See Compl. at 1, 2, 3, 9, 10, 11, ECF No. 1.) In addition, in his

25
26   2
      All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
     CM/ECF electronic court docketing system.
27
28

                                                                 -12
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 13 of 17



1    objections to the Court’s April 13, 2020, Findings and Recommendations to dismiss Defendant

2    Gonzales, Plaintiff makes note with regard to Defendant Gonzales that “as on claim cover his name is

3    spelled Gonzalez and record will show he worked there on 9-3-18, 10-22-18, 10-23-18, 10-29-18, 4-4-

4    19, 2-17-19, 1-20-19.” (ECF No. 31 at 1.) Therefore, upon further review of the record, the Court

5    finds that Defendant Gonzalez(s) are one and the same Defendant, and because J. Gonzalez was

6    identified and served based on the information in the complaint, this action proceeds against

7    Defendant J. Gonzalez based on all the allegations in the operative complaint.3

8            It is undisputed that Appeal Log. No. KVSP-O-18-01384 grieved Plaintiff’s claims that

9    Defendant Gonzalez and Villegas improperly medicated his food in violation of his Fourteenth

10   Amendment due process rights, for incidents that took place before May 28, 2018, the date Plaintiff

11   signed and submitted this appeal. (UMF 8-14; see also Compl. at 3 [Defendants “Godinez, Cena,

12   Gonzales, Harry et al.” have been medicating Plaintiff’s meals since May 2018].) Therefore, Plaintiff

13   has exhausted the claim against Defendant Gonzalez for incidents that took place before May 28,

14   2018. However, this appeal is not sufficient to exhaust Defendant Gonzalez’s alleged actions are after

15   May 28, 2018 (i.e., 9/3/18, 10/22/18, 10/23/18, 10/29/18, 1/20/19, 2/17/19, and 4/4/19.) (Compl. at

16   11.) In addition, this appeal does not exhaust Plaintiff’s claims against Defendant Villegas because

17   the allegations in the complaint involve incidents took place after May 28, 2018 (12/24/18, 12/31/18,

18   1/5/19, 1/8/19, 11/11/19, 1/14/19, and 1/15/19). (Compl. at 11.) Furthermore, this appeal does not

19   exhaust any claims against any other Defendants. Indeed, the second level response specifically

20   states: “You do not exhaust administrative remedies on any unrelated issue not covered in this

21   response or concerning any staff member not identified by you in this complaint.” (Gonzales

22   Decl. ¶ 18 & Ex. B.) (emphasis added.). Accordingly, this appeal served to exhaust Plaintiff’s claim

23   against Defendant Gonzalez on his claim prior to May 28, 2018; however, it does not serve to exhaust

24   any other claims against any other Defendants.

25   ///

26
27
     3
       The Court notes for the record that although Defendant Gonzales was dismissed from the action, it is immaterial as he
28   should have never been ordered served for the reasons discussed above.

                                                                -13
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 14 of 17



1               2.       Rejected/Cancelled Appeals

2               When an inmate submits an appeal that does not comply with regulations governing the appeal

3    process, an appeals coordinator will reject and return the appeal with the reason for the rejection and

4    provide instructions to correct the defect, if correction is possible. Cal. Code Regs. tit. 15, ¶

5    3084.6(b), (c).4 An appeal may be rejected or cancelled for the reasons outlined in California Code of

6    Regulations, Title 15, sections 3084.6 (b) and (c), including expiration of time limits, allegations that

7    lack factual evidence and specific detail, and exceeding the allowable number of appeals filed in a 14

8    calendar day period. (Id.) If an appeal is rejected or cancelled, it is not exhausted. Cal. Code Regs.

9    tit. 15, ¶¶ 3084.6(b), (c), 3084.1. Submitting more than one appeal for initial review within a 14

10   calendar day period is considered excessive, unless the inmate is submitting an emergency appeal.

11   Cal. Code Regs. tit. 15, ¶¶ 3084.4(a)(1)-(2), 3084.4(b). The repeated filing of cancelled appeals is also

12   an abuse of the appeals process. (Id.) Appeals that are deemed a misuse of the appeals process can be

13   rejected and the appeals office may place restrictions on an inmate who abuses the appeals process.

14   (Id.)

15              It is undisputed that Plaintiff also submitted the following appeals relating to his allegations:

16   KVSP-O-18-00892 (UMF 15-17), KVSP-O-19-00293 (UMF 20-23), KVSP-O-19-01284 (UMF 24),

17   and KVSP-O-19-01421 (UMF 25-28). All of these appeals were properly rejected and/or cancelled

18   because Plaintiff did not comply with the applicable state regulations.

19              With regard to each rejection and/or cancellation, Plaintiff was advised in writing how to

20   proceed in order to exhaust his appeals:

21              Be advised that you cannot appeal a rejected appeal, but should take the corrective action
                necessary to resubmit the appeal within the timeframes. 30 calendar days as specified in CCR
22              3084.6(a) and CCR 3084.6(b). Pursuant to CCR 3084.6(e), once an appeal has been cancelled,
                that appeal may not be resubmitted. However, a separate appeal can be filed on the
23
                cancellation decision. The original appeal may only be resubmitted if the appeal on the
24              cancellation is granted.

25   (Moseley Decl. Ex. C at 10; Gonzales Decl. Ex C at 1; Gonzales Decl. Ex. E at 1; Gonzales Decl, Ex.
26   F at 1.)
27
28   4
         All Title 15 references refer to the operative version in effect at the time of the incident in 2018 and 2019.

                                                                     -14
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 15 of 17



1           Notwithstanding the directive provided on how to correct rejected Appeal Log Nos. KVSP-O-

2    19-01284 and KVSP-O-19-01421, Plaintiff did not correct any issue and did not pursue the available

3    remedies. (UMF 24-28.) With regard cancelled Appeal Log Nos. KVSP-O-18-00892 and KVSP-O-

4    19-00293, Plaintiff was advised that if he believed the cancellation was in error, he could appeal the

5    cancellation. (UMF 15-17, 20-23.) However, Plaintiff did not appeal the cancellation decision. The

6    prison’s requirements define the boundaries of proper exhaustion. Jones v. Bock, 549 U.S. at 218. A

7    grievant must use all steps the prison holds out, enabling the prison to reach the merits of the issue.

8    Woodford v. Ngo, 548 U.S. at 90. The undisputed facts show that Plaintiff failed to comply with these

9    requirements, and he has not presented evidence to the contrary. Accordingly, Plaintiff failed to

10   exhaust Appeal Log Nos. KVSP-O-18-00892 KVSP-O-19-00293, KVSP-O-19-01284, and KVSP-O-

11   19-01421.

12          3.      Appeal Log No. KVSP-O-19-01643

13          In Appeal Log No. KVSP-O-19-01643, Plaintiff made vague reference to staff medicating his

14   food. However, the appeal was initially rejected on April 26, 2019, because his allegations were too

15   general. (UMF 29.) The rejection occurred after Plaintiff filed the instant action on April 2, 2019, and

16   cannot serve to have exhausted any claims in this action. See McKinney v. Carey, 311 F.3d 1198,

17   1199-1200 (9th Cir. 2002) (exhaustion must be completed before commencing litigation).

18   Furthermore, Plaintiff never exhausted this appeal. (UMF 29.) Accordingly, Appeal Log No. KVSP-

19   O-19-01643 does not exhaust any of Plaintiff’s claims.

20          4.      Defendants Perez, Harry and Shoemaker

21          Upon review of all of the relevant appeals filed by Plaintiff, he never named Defendants Perez,

22   Harry or Shoemaker with regard to the claims at issue in this action during the relevant time frame of

23   May 2018 through April 2019. (UMF 9-32.) Nothing in Plaintiff’s grievances placed the prison on

24   notice of these Defendants alleged wrongdoing. Indeed, Plaintiff’s allegations were often vague and

25   conclusory so it was difficult to decipher who the allegations were against or when they occurred.

26   Accordingly, because Plaintiff failed to file an appeal naming Defendants Perez, Harry or Shoemaker

27   relative to his claims at issue in this action, he failed to exhaust the claims against them.

28   ///

                                                         -15
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 16 of 17



1           Defendants have meet their burden of proof in demonstrating that Plaintiff failed to properly

2    exhaust the administrative remedies prior to filing suit. In addition to filing an opposition (albeit

3    untimely), on June 8, 2020, Plaintiff filed two separate notices regarding exhaustion of administrative

4    remedies. (ECF Nos. 43, 44.) In all the filings, Plaintiff argues that Appeal Log No. KVSP-O-18-

5    01384, exhausted his claims at issue in this action. However, for the reasons explained above, this

6    appeal served only to Defendant Gonzalez regarding claims which occurred in May 2018. Further,

7    there is no evidence before the Court that something in this case made the existing administrative

8    remedies effectively unavailable to Plaintiff. The Ninth Circuit has held that there are exceptions to

9    the general PLRA exhaustion requirement where the actions of prison staff render a prisoner’s

10   administrative remedies “effectively unavailable.” See Nunez v. Duncan, 591 F.3d 1217, 1226 (9th

11   Cir. 2010) (a Warden’s rejection based upon mistaken reliance on a regulation “rendered [the

12   prisoner’s] administrative remedies effectively unavailable”); Sapp v. Kimbrell, 623 F.3d 813, 823

13   (9th Cir. 2010) (prison officials can render “administrative remedies effectively unavailable by

14   improperly screening a prisoner’s grievances”); Albino v. Baca, 747 F.3d at 1177 (failure to inform a

15   prisoner of the administrative appeals process following multiple requests for instruction rendered his

16   administrative remedy effectively unavailable); McBride v. Lopez, 807 F.3d 982, 987 (9th Cir. 2015)

17   (“the threat of retaliation for reporting an incident can render the prison grievance process effectively

18   unavailable.”); Brown v. Valoff, 422 F.3d at 940 (plaintiff not required to proceed to third level where

19   appeal granted at second level and no further relief was available). Specifically, there is no evidence

20   that Plaintiff was unaware of the prison’s administrative grievance procedure, or that any prison

21   official erred in the interpretation of any regulation in deciding the administrative appeals.

22   Accordingly, Defendants’ motion for summary judgment should be granted as to all claims and

23   Defendants, except the claim against Defendant Gonzalez regarding the allegations in May 2018, and

24   prior to May 28, 2018.

25                                                       IV.

26                                          RECOMMENDATIONS

27          Based on the foregoing, it is HEREBY RECOMMENDED that:

28          1.      Defendants’ motion for summary judgment be granted, expect as to the claim against

                                                         -16
     Case 1:19-cv-00459-NONE-SAB Document 50 Filed 08/13/20 Page 17 of 17



1                     Defendant Gonzalez regarding the allegations in May 2018, and prior to May 28, 2018;

2                     and

3             2.      All unexhausted claims be dismissed, without prejudice, for failure to exhaust the

4                     administrative remedies.

5             These Findings and Recommendations will be submitted to the United States District Judge

6    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after

7    being served with these Findings and Recommendations, the parties may file written objections with

8    the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

9    Recommendations.” The parties are advised that failure to file objections within the specified time

10   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.

11   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
13   IT IS SO ORDERED.

14   Dated:        August 13, 2020
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         -17
